Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20, filed October 31, 2019, are examined on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).  
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more. The claim(s) recite(s) the step of “decomposing a first binary tree pattern…”, “expanding a first stump…”, and “generating the combinations of multiple binary tree units…”  This judicial exception is not integrated into a practical application because the steps are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional 
In claims 1, 8, and 15, the step of “decomposing a first binary tree pattern…” is recited at a high level of generality such that it could be practically performed in the human mind. The limitation falls under the category of a mental process in that a person could decompose a set of data into subsets.  The interpretation is consistent with the  specification discloses “using a binary tree generation algorithm to generate and uniquely enumerate a binary tree pattern by adding the minimum binary tree structure in specific order in order to use the aforementioned problem solution approach” [0049].  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.
In claims 1, 8, and 15, the step of “expanding a first stump…” is recited at a high level of generality such that it could be practically performed in the human mind. The limitation falls under the category of a mental process in that a person could classify data into discrete data subsets.  The interpretation is consistent with the specification discloses “minimum binary tree structure fs referred to as stump. The stump includes a right child and a left child as child nodes.” [0049].  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.
In claims 1, 8, and 15, the step of “generating the combinations of multiple binary tree units…” is recited at a high level of generality such that it could be practically performed in the human mind. The limitation falls under the category of a mental process in that a person could classify data into discrete data subsets.  The interpretation is consistent with the specification discloses “a binary tree pattern is to be generated in accordance with the binary tree generation 
It is noted that the remaining limitations of the claims are directed steps that depend from the conditional “when…” to further expand on the above limitations.  However, even in the event these steps are performed, they are directed to a high level of generality such that it could be practically performed in the human mind.
That is, other than reciting a “computer-readable recording medium,” “a computer,” “a memory,” and “a processors”, nothing in the claim precludes the above steps from being practically performed in the mind.
The judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of a “computer-readable recording medium,” “a computer,” “a memory,” and “a processors”, where the claim recites details on binary tree classification.  The “computer-readable recording medium,” “a computer,” “a memory,” and “a processors” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic component (MPEP 2106.05(f)).   The remaining limitations of the claims are directed steps that depend from the conditional “when…” to further expand on the above limitations.  However, even in the event these steps are performed, they are directed to a high level of generality such that the judicial exception is not integrated into a practical application.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claims 2-7, 9-14, and 16-20 recite limitations of the claims are directed steps that depend from the conditional “when…” to further expand on the above limitations.  However, even in the event these steps are performed, they are directed to a high level of generality such that it could be practically performed in the human mind as discussed above.  That is, other than reciting a “computer-readable recording medium,” “a computer,” “a memory,” and “a processors”, nothing in the claim precludes the above steps from being practically performed in the mind.
The judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of a “computer-readable recording medium,” “a computer,” “a memory,” and “a processors”, where the claim recites details on binary tree classification.  The “computer-readable recording medium,” “a computer,” “a memory,” and “a processors” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic component (MPEP 2106.05(f)).


CONCLUSION

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152